DETAILED ACTION

Claim Rejections - 35 USC § 112
Due to the arguments made this rejection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 13-14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Mitsuda (U.S. Pat. No. 8,821,608) or, in the alternative, under 35 U.S.C. 103 as obvious over Mitsuda (U.S. Pat. No. 8,821,608) in view of Katayama (U.S. Pub. No. 2002/0152998).
Regarding claim 1, Mitsuda discloses an engine device comprising a common rail system (120 and 130 and 131) configured to store, at a high pressure, a fuel (118) supplied by a fuel feed pump (116), wherein: 
the common rail system includes (disclosed in col. 8, lines 31-40 at 130) a common rail and a fuel return pipe (131) that is distinct from the common rail (this is a produce by process limitation addressed by showing the finished product) and configured to be coupled to the common rail via a first end of the fuel return pipe and discharge the fuel in the common rail: 
the common rail includes a pressure reducing valve (130 is a pressure limiting valve disclosed in col. 8, lines 30-40 also disclosed as a connector which extends through the parts of the return line that are lower than the rail)
the fuel return pipe extends from the first end of the fuel return pipe that is connected to the pressure reducing valve of the common rail to a position higher than the common rail, without any portion of the fuel return pipe between the first end of the fuel return pipe and the position higher than the common rail extending lower than the common rail, and then extends to a position lower than the common rail (the third bend in the pipe sends the return fluid down); and
a cylinder head (72) is provided on an upper side and a cylinder block (75) is provided on a lower side (this orientation is shown in fig. 2).
Where it can be argued that the Mitsuda reference does not show the return line as a distinct part from the rail and does not extend higher than the rail before extending lower than this subject matter can be addressed by Katayama:
Katayama, which deals in fuel rails, teaches fuel return line, 244, connected to 164b which is connected to the upper portion of fuel rail, 164, at the pressure regulating valve.  Fig. 5 is disclosed as being a side view showing the orientation of the drawing as having the connection for 244 being at the top of the rail which extends for a time higher than the rail before coming down lower than the rail.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Mitsuda with the return line orientation of Katayama because allows vapor and bubbles to escape the rail which would cause a stall otherwhise (paragraphs 8-9).
Regarding claim 2 which depends from claim 1, Mitsuda discloses wherein: 
an exhaust-gas recirculation device (91 and 92) configured to mix a part of exhaust gas discharged from an exhaust manifold into fresh air is coupled to an air-intake manifold (73) provided in the cylinder head; 
the common rail is arranged below the air-intake manifold (fig. 8 shows the rail 120 below manifold 73); and 
a midway portion of the fuel return pipe is attached to the exhaust-gas recirculation device at the position higher than the common rail (fig. 9 shows that 131 is connected to 91 through 121).
Regarding claim 3 which depends from claim 2, Mitsuda discloses further comprising 
a fuel injection pipe (126 is shown in fig. 9 satisfying this limitation) extending from the common rail toward the cylinder head between the cylinder head and the exhaust-gas recirculation device.
Regarding claim 7 which depends from claim 1, Mitsuda discloses wherein the fuel return pipe extends from the common rail to the position higher than the common rail such that the pressure reducing valve of the common rail sustains contact with the fuel on a fuel return pipe side of the pressure reducing valve (131 is shown with a u-bend at the location next to the pressure reducing valve, 130, which allows for the valve to maintain contact with fuel as long as the pipe extends higher than the valve.  Shown in fig. 8 is 131 extending higher than the valve.).
Regarding claim 8 which depends from claim 1, Mitsuda discloses wherein the fuel return pipe extends from the common rail to the position higher than the common rail such that fuel is maintained in a portion of the fuel return pipe between the common rail and the position higher than the common rail (addressed in claim 7 above).
Regarding claim 9 which depends from claim 1, Mitsuda discloses wherein the fuel return pipe extends from the common rail to the position higher than the common rail such that fuel is maintained in a portion of the fuel return pipe that extends from the common rail to the position higher than the common rail irrespective of a mounting angle of the common rail, a direction of connecting the fuel return pipe to the common rail, or a combination thereof (addressed in claim 7 above).
Regarding claim 13 which depends from claim 1, Mitsuda discloses wherein the pressure reducing valve is positioned at an end of the common rail (shown in the figures).
Regarding claim 14 which depends from claim 1, Mitsuda discloses wherein the fuel return pipe extends from the common rail to the position higher than the common rail such that fuel is maintained in the pressure reducing valve (addressed in claim 7 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda (U.S. Pat. No. 8,821,608) as applied to claim 1 above, in view of Katayama (U.S. Pub. No. 2002/0152998).
Regarding claim 10 which depends from claim 1, Mitsuda discloses a connector (130) of the common rail, the connector interposed between the pressure reducing valve and the end of the fuel return pipe (shown in the figures is the return pipe connected to the common rail at the pressure reducing valve.  Since the valve is what stops the fuel from going into the return pipe in the citation and this application it is believed that the citation addresses this limitation.  If this is claiming that the valve does not have to be between the rail and the return line than this would overcome Mitsuda but it is unclear where this is discussed in the specification).
Mitsuda does not disclose wherein an end of the fuel return pipe is coupled to the common rail via a connector.
Katayama, which deals in fuel rails, teaches wherein an end of the fuel return pipe is coupled to the common rail via a connector (fig. 13 shows the return line connected to a connector of the fuel rail).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Mitsuda with the connector of Katayama because this facilitates connections between the two parts.
Regarding claim 11 which depends from claim 1, Mitsuda discloses wherein the fuel return pipe extends from the common rail such that a first portion of the fuel return pipe including the end extends to the position higher than the common rail and then a second portion of the fuel return pipe extends from the position higher to the position lower than the common rail (shown in the figures at the top of fig. 8 where 131 extends lower).
Mitsuda does not disclose that the fuel return pipe extends higher without extending lower.
Katayama, which deals in fuel systems, teaches the portion of the fuel return pipe that extends from the common rail to the position higher than the common rail does not extend lower than the common rail (shown in fig. 5).
Regarding claim 12 which depends from claim 1, Mitsuda discloses wherein the common rail is distinct from an entirety of the fuel return pipe (shown in the figures) and is in contact with the fuel return pipe via a connector of the common rail, the connector defines an output of the common rail (the connection between the rail and the return pipe is the valve and housing which defines the output of the rail).
Mitsuda does not disclose that the end of the fuel return pipe is connected to the connector.
Katayama, which deals in fuel rails, teaches return pipe is connected to the connector (fig. 13 shows the return line connected to a connector of the fuel rail).
Regarding claim 15 which depends from claim 1, Katayama discloses wherein the fuel return pipe is connected to the common rail via a connector (fig. 13).
Regarding claim 16 which depends from claim 1, Mitsuda discloses wherein the common rail includes a connector (130).  
Katayama, which deals in fuel rails, teaches that the connector is configured to connect to and be in contact with the first end of the fuel return pipe (fig. 13 shows the return line connected to a connector of the fuel rail).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Mitsuda with the connector of Katayama because this facilitates connections between the two parts.
Regarding claim 17 which depends from claim 16, Mitsuda does not disclose that the return pipe discharges to a feed pump.
Katayama, which deals in fuel rails, teaches wherein the fuel return pipe includes a single pipe including [[a]] the first end connected to the connector of the common rail and a second end configured to discharge fuel to a fuel feed pump (fig. 7a shows the return line 244 connected to the vapor separator.  Paragraph 73 discloses that the vapor separator is also a pump for the fuel rail.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Mitsuda with the pump connection of Katayama because allows pumping of fuel free of vapor and bubbles.
Regarding claim 18 which depends from claim 17, Katayama discloses wherein an end of the connector is configured to be inserted into an end of the fuel return pipe via the first end of the fuel return pipe (fig. 13 shows 244 having a connector inserted from the rail 164).
Regarding claim 20 which depends from claim 16, Mitsuda discloses wherein the common rail includes the pressure reducing valve and the connector, and the common rail does not include and is distinct from an entirety of the fuel return pipe (as addressed above where arguments prevail that Mitsuda addresses claim 1 it would also address these limitations.  Where Mitsuda does not anticipate Katayama discloses this.).
Regarding claim 21 which depends from claim 20, Mitsuda discloses wherein: the entirety of the fuel return pipe extends between the first end of the fuel return pipe and a second end of the fuel return pipe; the first end of the fuel return pipe defines a first opening of the fuel return pipe; the second end of the fuel return pipe defines a second opening of the fuel return pipe; and the fuel return pipe defines a flow path between the first opening and the second opening (as addressed above where arguments prevail that Mitsuda addresses claim 1 it would also address these limitations.  Where Mitsuda does not anticipate Katayama discloses this.).
Regarding claim 22 which depends from claim 20, Mitsuda discloses 22. (New) The engine device according to claim 20, wherein the pressure reducing valve is configured to maintain fuel at a first pressure on a rail side of the pressure reducing valve and maintain fuel at a second pressure on a fuel return pipe side of the pressure reducing valve, the first pressure higher than the second pressure.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda (U.S. Pat. No. 8,821,608) as applied to claim 1, in view of Mitsumata (U.S. Pat. No. 7,441,546).
Regarding claim 19 which depends from claim 1, Mitsuda discloses wherein the fuel return pipe extends from the common rail to the position higher such that the pressure reducing valve is soaked in fuel to suppress or reduce abrasion of the sliding part (the U-bend and extension higher would perform this operation).
Mitsuda does not disclose the pressure reducing valve includes a sliding portion.
Mitsumata, which also deals in fuel rails, teaches the pressure reducing valve includes a sliding portion (col. 6, lines 45-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Mitsuda with the slidable part of Mitsumata because Mitsuda is silent as to the workings of the valve and which is used and Mitsumata would inform one of ordinary skill of a workable type of pressure controlling valve for a fuel rail.

Response to Arguments
Applicant's arguments filed 06/21/22 have been fully considered but they are not persuasive.  Applicant argues for the amendments made to the claims which have been addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747